department of the treasury internal_revenue_service teige eo examinations commerce street mc dal dalias tx tax exempt ando government entities division number release date uil date feb person to contact identification_number telephone number in reply refer to last date for filing a petition with ‘the tax_court certified mail return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective july our adverse determination was made for the following reason s you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to your organization are not deductible under sec_170 of the internal_revenue_code you are requited to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june and for all years thereafter court of the united_states for the district of columbia before the day after the date this processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination -rar 886-a form 4621-a form_6018 publication publication sincerely maria hooke director eo examinations letter rev catalog number 34809f form_886 a name of taxpayer explanation of items year period ended department of the ‘treasury - internal_revenue_service schedule no or exhibit june 20xx issue whether or not c of the internal_revenue_code qualifies for exemption under section facts organization is located in submitted form_1023 application_for recognition of exemption dated june 19xx organization received a determination_letter granting it tax exempt status as an organization described in internal_revenue_code sec_501 on october 19xx organization’s form_990 return of organization exempt from tax under sec_501 for the tax_year ending june 20xx is currently under examination attached to the organization’s application was a copy of the articles of corporation filed with the state of article three states said corporation is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code article four lists the initial trustees of the corporation as during the examination it was confirmed that that is listed as the secretary treasurer of the organization these organization and two individuals are officers and or directors of the organization as set forth under ‘article iii ’ of the organization’s bylaws is still the president of the and holds bingo events every friday during the year the bingo_games themselves are stated that the organization has no other conducted by volunteers president activities the organization issued only three charitable_contributions during the year under examination for a total of so - dollar_figure - dollar_figure - so charities are picked by all members of board and donations are based on need it does not appear that the organization has any formal application or grant process according to the organization’s form 990-ez tax returns’ the organization’s only employee is treasurer who provides bookkeeping services a comparison shows that an form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended june 20xx average of the net gaming income over the course of calendar years is paid to and less than of the organization’s net gaming income actually goes to charitable organizations in furtherance of organization’s stated exempt_purpose from form 990-ez part year end june 20xx year end june 20xx year end june 20xx line line item amounts of net_income amounts of net_income amounts of net_income 6a gross_income from gaming dollar_figure so dollar_figure 6c direct expenses from gaming 6d net_income from gaming salaries to grants so dollar_figure dollar_figure dollar_figure dollar_figure dollar_figureo dollar_figureo so dollar_figure so so so when asked about the salary provided to provided copy of his divorce decree filed january 20xx between himself and the divorce decree stipulates the following in paragraph number organization president will continue to work for and run the business _ or if the business decides to file for bankruptcy will receive her full pay in a timely fashion of dollar_figure gross weekly until and as its sole bookkeeper _ will continue to work for and the parties have jointly operated a c non-profit corporation for charitable fundraising purposes entitled has worked for and run the business and _ has worked for the business as bookkeeper through august 20xx as of september 20xx __ will then receive so gross weekly pay in a timely fashion as long as she maintains bookkeeping of the company up to date and in good order at any time after the divorce either party for any reason decides to give up working for then the other party upon notice from the party seeking to leave the business or upon notice of a decision to file for bankruptcy shall have the right_of_first_refusal to take over and continue the non-profit business dissolution or filing for bankruptcy department of the treasury - internal_revenue_service form 886-a rev page -2- prior to form_886 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit june 20xx law sec_1_501_a_-1 - private_shareholder_or_individual defined the words private_shareholder_or_individual in code sec_501 refer to persons having a personal and private interest in the activities of the organization regulation sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides c operational_test primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in code sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 d exempt purposes- in general i an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals ii an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests regulation sec_1_501_c_3_-1 distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1_501_a_-1 form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit june 20xx regulation sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in regulation sec_1_501_c_3_-1 unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 where an individual or small_group has exclusive control_over the management of the organization’s funds and is the principle recipient of the distributions of the organization prohibited inurement is strongly suggested see 86_tc_916 in revrul_67_5 1967_1_cb_123 the service found a foundation controlled by its creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation this resulted in the foundation's owning non-income-producing assets which prevented it from carrying on a charitable program commensurate in scope with its financial resources the service concluded the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 in 28_tc_1128 an organization operated bingo_games its charitable function consisted of contributions to charitable institutions of amounts which were insubstantial when compared to gross_receipts from the bingo_games the court held the organization did not qualify for exemption under sec_501 because it did not operate any charitable institutions and its principal activity was the profitable operation of bingo_games on a business or commercial basis in make a joyful noise inc v commissioner t c memo the court held that operating regularly scheduled bingo_games on behalf of other exempt_organizations was a trade_or_business unrelated to the organization's exempt purposes in that case the court concluded that the petitioner failed to carry its burden of proving that its participation in bingo_games was an insubstantial part of its activities in p l l scholarshi82_tc_196 the tax_court held that petitioner was not operated exclusively for exempt purposes under the provisions of sec_501 petitioner was incorporated as a nonprofit corporation for the purpose of raising money to be used for providing college scholarships the money was raised from the operation of bingo_games on the premises of a commercial establishment owned by insiders of the petitioner the court stated that since the record in this case does not show that the petitioner was operated form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a department of the ‘i'reasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended explanation of items june 20xx exclusively for exempt purposes but rather indicates that it benefited private interests exemption was properly denied revrul_64_182 1964_1_cb_186 concluded that an organization qualified for exemption under sec_501 of the code where it used the proceeds from a business activity to conduct a charitable program commensurate in scope with its financial resources of making grants to other charitable organizations thus an organization whose principal activity is operating games of chance may nevertheless qualify for exemption provided it uses the proceeds of that business activity in a real and substantial charitable program such as charitable grant making commensurate in scope with its financial resources and otherwise meets the requirements of exemption government’s position organization is not operated exclusively for exempt purposes because more than insubstantial part of its activities is not in furtherance of an exempt_purpose organization’s only activity is to conduct bingo_games to raise funds for other organizations conducting bingo is a trade_or_business which in and of itself does not constitute an exempt_function see help the children pll scholarship fund et al rev ru indicates that an organization may still qualify for exemption in such circumstances if it uses the proceeds of a business activity in a real and substantial charitable program commensurate in scope with its financial resources and otherwise meets the requirements of exemption organization has not demonstrated that it operates a real and substantial charitable program commensurate with its financial resources there is no formal grant program and a very insubstantial amount of the net gaming proceeds are actually paid to charity and respectively in 20xx 20xx and 20xxx form 886-a rev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit june 20xx organization does not appear to otherwise meet the requirements of exemption because it is operated for the substantial nonexempt purpose of supporting the private interests of and decree appears to have treated organization and its earnings as essentially a business asset that could be divided in the proceedings and in which both parties had a continuing business_interest including a right_of_first_refusal in the event of exit of one officer or bankruptcy the president and treasurer of organization respectively the divorce employment and gross weekly organization has not demonstrated why providing salary of dollar_figure in satisfaction of a court order binding on private individuals furthers the organization’s exempt_purpose the vast majority of the net gaming income and in 20xx 20xx and 20xx respectively is used to provide it requires organization to continue take any consideration of whether or not the compensation is reasonable and appropriate to may have avoided having to the work performed further the implication is that divide other assets with his ex-spouse in the divorce proceedings given that she was awarded the guaranteed employment this directly goes against sec_1 c - d ii which states that the organization must not be operated or organized for the benefit of designated individuals with a guaranteed income employment at a certain salary and does not the organization also appears to be violation of state gaming laws organization has no other activities than the act of putting together bingo_games and the organization is funded by these games of chance therefore the internal_revenue_service believes that taxpayers position conclusion the government believes that revocation of the organization’s exempt status should be sought the organization does not qualify for exemption due to the organization’s operations and the above stated law organization conducts no real charitable program further does not appear to operate exclusively for exempt purposes and instead is organized and operated in a manner such that its net_earnings benefits private shareholders it is not an organization exempt under sec_501 form 886-a rev department of the treasury - internal_revenue_service page -6- form_886 a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended june 20xx based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked accordingly the organization's exempt status should be revoked effective july 20xx form 886-a rev department of the treasury - internal_revenue_service page -7-
